DETAILED ACTION
Status of the Application 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.
The Examiner further acknowledges the following:
Applicants' arguments filed 07/30/2021 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
 Claims 1-9, 12-15, and 17-18 are under current examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Furaih (United States patent Publication 2017/0216374) in view of Brahms et al. (United States Patent Publication 2018/0064615) and Lesniak et al. (WO2017030560) and Bae et al. (KR20130136332). 
Claim 1 recites a 2-compartment system consisting of: - a first compartment comprising microcapsules comprising a water-insoluble and water- impermeable shell, Lactobacillus rhamnosus microorganism, b) alginate shell, c) capric/caprylic triglycerides non-aqueous component, d) anisic acid organic acid, and e) composition is in cream form. 
Al-Furaih teaches microencapsulated probiotic bacteria cores which are protected from degradation comprising a matrix shell of gelled alginate, see abstract and paragraphs [0008], [0021], [0026] and entire document. The microencapsulated bacteria can comprise Lactobacillus rhamnosus, see paragraph [0027]. The bacteria can be viable, see paragraphs [0013]-[0019] and [0040]. The capsule is impermeable and insoluble at acidic pH, see paragraph [0050] and is protected from degradation thus the capsule is impermeable to water and oxygen. The composition can be formulated as a cosmetic additive for creams (second compartment), see paragraph [0057]. Here, the microcapsule is a first component and cream is a second component for which the microcapsules are incorporated into for cosmetic use. 
Al-Furaih does not expressly teach a second component comprising an aqueous composition of at least 30% water having a pH of less than 7 or pH less than 5.5, or pH less than 5, or pH less than 4.5, with one or more organic acids including anisic acid and free of buffering agents and additional preservatives, and wherein the non-aqueous 
Brahms et al. teach microcapsules which can comprise a probiotic material, see paragraph [0011].  The microcapsule core can comprise a hydrophobic core solvent including capric caprylic triglycerides, see paragraphs [0009]. The composition has applicable use in skin care, see paragraph [0037]. The microcapsule wall can be formed from alginate, see paragraph [0059]. The microcapsule core can comprise either hydrophilic or hydrophobic solvent, see paragraph [0006].  
Lesniak teaches a preservative system having organic acids which can be employed with cosmetic products and presents a low risk to the health of the environment and consumers, see paragraph [0006]. Examples of the organic acids include citric, lactic, benzoic, gluconic, or mixtures thereof, see paragraph [0007]-[0009]. Personal care products of the invention include creams, see paragraph [0011]. The composition has a pH of from 3-5 and preferably about 3.9, see paragraph [0017], example 1.17.The compositions are aqueous and comprise anywhere from 5-90% water or 68% water, see paragraph [0017], at example 1.16. The preservative organic acid composition is antimicrobial in activity, see examples 1-3. The formulation of Lesniak is “free of buffering agents” given to adjust the pH the organic acids are added, however “buffering agents” are not disclosed or required in Lesniak. The composition is “free of further preservatives” given it is the organic acids that provide the preserving composition
In view of Al-Furaih Braham, and Lesniak, it would have been prima facie obvious to provide the probiotic core of Al-Furaih with a lipid hydrophobic material in the 
A person of ordinary skill in the art would have been motivated to do so given such aqueous solutions of organic acid at pH of 3-5 are taught to impart biocidal preserving properties to a cosmetic product, and furthermore Brahms teaches that microcapsules having lipid capric/caprylic triglyceride liquid cores can be used with probiotic for cosmetic delivery in the alternative or together with aqueous components, thus Brahms establishes that the probiotic cores can be provided with non-aqueous compositions.  
There would have been a reasonable expectation of success as Al-Furaih suggests the microcapsules can be incorporated with creams. Given that the cream of Lesniak does not teach buffering agents and has a preserving system of organic acid, the cream is interpreted as being free of buffering agents and free of any other preservatives and components which could increase or reduce the time required for the inactivation of organic acids. 
The modified Al-Furaih does not expressly teach that the organic acid is the elected anisic acid given Lesniak teaches critic, lactic benzoic or gluconic organic acids. 
However, Bae et al. teach that compositions having the organic acids of p-anisic acid and levulinic acid provide synergistic preserving properties, see example 3. According to Bae, it is preferable to combine the organic acids, however anisic acid can be used alone. The organic acids can be provided in a cream product. 
It would have been prima facie obvious to combine and/or substitute the organic 
A person of ordinary skill in the art would have been motivated to do so because Lesniak formulates creams having only organic acids as a preservative product and as Bae teaches that anisic acid can be used for its preserving properties in cream products and can be used in alone or when combined with levulinic acid provides synergistic activity against microorganisms.  

Claims 1-9, 12-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Furaih (United States patent Publication 2017/0216374) in view of Kowalski et al. (United States Patent Publication 2010/0055083), Lesniak et al. (WO2017030560) and Bae et al. (KR20130136332).  
Claim 1 recites a 2-compartment system consisting of: - a first compartment comprising microcapsules comprising a water-insoluble and water- impermeable shell, and microorganisms contained in a non-aqueous composition in a core of the microcapsules; and - a second compartment comprising an aqueous composition having a pH of less than 7.0 and comprising one or more organic acids; wherein the second compartment does not comprise additional preservatives and comprises at least 30% water. Examiner interprets the first and second component in light of the species elections as comprising a) Lactobacillus rhamnosus microorganism, b) alginate shell, c) capric/caprylic triglycerides non-aqueous component, d) anisic acid organic acid, and e) composition is in cream form. 
Lactobacillus rhamnosus, see paragraph [0027]. The capsule is impermeable and insoluble at acidic pH, see paragraph [0050] and is protected from degradation thus the capsule is impermeable to water and oxygen. The composition can be formulated as a cosmetic additive for creams, see paragraph [0057]. Here, the microcapsule is a first component and cream is a second component for which the microcapsules are incorporated into for cosmetic use. 
Al-Furaih does not expressly teach a second component comprising an aqueous composition of at least 30% water having a pH of less than 7, or pH less than 5.5, or pH less than 5, or pH less than 4.5, with one or more organic acids including anisic acid and wherein the non-aqueous composition of the first component (i.e. the microcapsule) comprises capric/caprylic triglycerides. 
Kowalski et al. teach a suspension media for encapsulate materials comprising a heat and moisture sensitive substance including microorganism and a non-aqueous material to which the substance is suspended, see paragraphs [0027]-[0030] and [0094]. Such capsules find use in a variety of fields including cosmetics, see paragraph [0009]. Sensitive materials such as probiotics or bacteria are likely to be damaged after exposure to moisture, see paragraph [0030]. The non-aqueous carries include vegetable oils, paraffin wax, oils, polyethylene glycol, or medium chain triglycerides, see paragraphs [0033]-[0040] and [0094]. The cream composition of Kowalski does not require additional buffers or preservatives other than the organic acids. 

In view of Al-Furaih Kowalski and Lesniak, it would have been prima facie obvious to provide the probiotic core of Al-Furaih with a lipid hydrophobic material in the core including polyethylene glycol and to provide a second component such as a cream that contains an aqueous solution of organic acids at a pH from 3-5 about 68%% water as suggested by Lesniak. 
A person of ordinary skill in the art would have been motivated to do so given such aqueous solutions of organic acid at pH of 3-5 are taught to impart antimicrobial preserving properties to a cosmetic product, and furthermore Kowalski teaches that capsules having lipid cores can be used with probiotic sensitive substances for cosmetic 
There would have been a reasonable expectation of success as Al-Furaih suggests the microcapsules can be incorporated with cosmetics such as creams. 
Given that the cream of Lesniak does not teach buffering agents and has a preserving system of organic acid, the cream is interpreted as being free of buffering agents and free of any other preservatives and components which could increase or reduce the time required for the inactivation of organic acids. 
The modified Al-Furaih does not expressly teach that the organic acid is the elected anisic acid given Lesniak teaches critic, lactic benzoic or gluconic organic acids. 
However, Bae et al. teach that compositions having the organic acids of p-anisic acid and levulinic acid provide synergistic preserving properties, see example 3. According to Bae, it is preferable to combine the organic acids, however anisic acid can be used alone. The organic acids can be provided in a cream product. 
It would have been prima facie obvious to combine and/or substitute the organic acids of the modified Al-Furaih for organic acids including anisic acid alone or in combination with the organic acid levulinic acid. 
A person of ordinary skill in the art would have been motivated to do so because Lesniak formulates creams having only organic acids as a preservative product and as Bae teaches that anisic acid can be used for its preserving properties in cream products and can be used in alone or when combined with levulinic acid provides synergistic activity against microorganisms.  

Response to Remarks 
	Applicants argue that the Declaration was presented to demonstrate the effectiveness with no other preservatives and demonstrated that various organic acids at various concentrations with no other preservatives allowed for preservation of the probiotics in the absence of other preservatives. 
	Examiner respectfully submits that the prior art teaches cream formulations which are absent conventional well known preservatives as the creams contain organic acid as the preservative (see Lesniak and Bae above). These organic acid preservatives are beneficial as they are non-toxic and environmentally safe. The motivation to add Al-Furaih’s capsules with the cream formulation of that disclosed in Lesniak and Bae is that the creams having just organic acid as the preservative are environmentally safe and non-toxic compared to traditional preservatives. In response to Applicant’s argument it was unexpected that organic acids cannot harm the microorganism when applied to skin, the examiner submits that the microorganism of the modified Al-Furaih is not in direct contact with the organic acid given the encapsulation and furthermore it is appreciated per the teaching of Bae that individual organic acids on their own exhibit weaker antimicrobial activity against certain microorganisms. Examiner further notes that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 
Applicant’s remarks with regard to Konate are considered moot in view of the new rejections presented above which addresses the second component containing at least 30% water. 
Conclusion
Currently, no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SARAH ALAWADI/           Primary Examiner, Art Unit 1619